351 F.2d 467
Joseph P. MARSHALL, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, United States of America.
No. 15226.
United States Court of Appeals Third Circuit.
Argued September 23, 1965.
Decided October 4, 1965.

W. J. Krencewicz, Shenandoah, Pa., for appellant.
Morton Hollander, Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Drew J. T. O'Keefe, U. S. Atty., Sherman L. Cohn, Edward Berlin, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The order from which this appeal has been taken is interlocutory, not final. It is unappealable. 28 U.S.C. § 1291.


2
The appeal will be dismissed.